I concur with the majority in regard to the disposition of assignments of error II and III, but disagree as to the disposition of assignment of error I. I do not think that the decision of the trial court to designate one-half of the South Utah Avenue property as marital and one-half as separate property of the husband is supported by competent, credible evidence. The findings of fact made by the trial court do not support the division made by the court in any quantifiable way. It appears it was an equitable decision made by the trial court due to a lack of fundamental information having been presented as evidence to the court. Under Rule 53(E)(4)(b) of the Ohio Rules of Civil Procedure, the court, upon review of a Magistrate's Decision when there is an objection, may hear additional evidence or recommit the matter to the Magistrate with instructions. I find that one of those two options should have been used by the trial court in this matter. While I understand the reluctance of the trial court judge to allow counsel for the parties a second opportunity to present evidence which should have been provided at the trial to the Magistrate, I find that the hearing of additional evidence in this matter was the only way to establish a division of the South Utah Avenue property that can be supported by competent credible evidence.
Therefore, I would remand this matter for further proceedings regarding assignment of error I.